Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3 and 6-7 are pending and the subject of this FINAL Office Action.  

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of claim 1 are unclear because “determining the quality of the cell-free DNA in the DNA based on a relative proximity of Crel to 1” is vague and indefinite.  Specifically, “relative proximity” is a subjective term with no specific metes and bounds, nor clear definition in the specification.  Furthermore, the claim fails to state in relation to what (“relative”) the Crel is considered “proximate.”  A skilled artisan would be left to guess the range of numbers considered “relative[ly] proxim[ate]” to 1.  
	In addition, on the face of the claim, a skilled artisan would be unclear which “primer pairs” are intended for which steps in a)-c).  Claim 1 now states “wherein the primer pairs are selected from a group consisting of (a) a primer pair according to SEQ ID. NO: 1 and 2: (b) a primer pair according to SEQ ID NO: 3 and 4, and (c) a primer pair according to SEQ ID NO: 5 and 2.”  First, the transitional phrase “according to” is unclear.  It is unclear whether this phrase is equivalent to “comprising” (open), “consisting” (closed) or “consisting essentially” (partially open).  See MPEP § 2111.  Second, “the primer pairs” fails to specify which primer pairs.  Claim 1 previously recites “b) providing a first pair of amplification primers” and “c) providing a second pair of amplification primers.”  It is unclear which primer pair(s) is intended.
	Finally, as the Office explained in the Non-Final Office Action, the primer pair SEQ ID NOS: 1 and 2, in combination with the primer pairs of SEQ ID NOS: 3 and 4 and SEQ ID NOS: 2 and 5 are allowable over the prior art, not SEQ ID NOS: 3 and 4 alone.  Yet, claim 1 encompasses using only SEQ ID NOS: 3 and 4.  Applicants do not provide arguments why it would not be obvious to apply familiar, known primers of SEQ ID NOS: 3 and 4 to detect LINEs.  Thus, it unclear if Applicants intended claim 1 to require all of the primer pairs recited or only one primer pair.

	Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over SINHA (US 2016/0186239) in view of Livak et al., Analysis of relative gene expression data using real-time quantitative PCR and the 2(-Delta Delta C(T)) Method, Methods. 2001 Dec;25(4):402-8. doi: 10.1006/meth.2001.1262, in further view of WO2010014920.
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar LINE-1 primers to the DNA integrity technique of SINHA in view of Livak with a reasonable expectation of success.  
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute a well-known real-time PCR quantification method (delta delta Ct) for another well-known real-time PCR quantification method (standard curve) to achieve the same purpose with a reasonable expectation of success.  
	As to claims 1, 3 and 7, SINHA teaches determining DNA integrity of cell-free nucleic acids using LINE1 79bp and LINE1 300bp fragments from qPCR, then comparing standard curve-based amounts to determine a ratio where 1 is high quality DNA (Title, Abstract, para. 0129).  SINHA also teaches “calibrators” (paras. 0058, 0060, 0063, 0065, 0068, 0070, 0073, 0075, 0078, 0080, 0083, 0088, 0090, 0093, 0095, 0136).
SINHA does not explicitly teach using delta delta Ct to quantify qPCR.  However, Livak teaches “The two most commonly used methods to analyze data from real-time, quantitative PCR experiments are absolute quantification [standard curve] and relative quantification [delta delta Ct]” (Abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute a well-known real-time PCR quantification method (delta delta Ct) for another well-known real-time PCR quantification method (standard curve) to achieve the same purpose with a reasonable expectation of success. 
	SINHA in view of Livak does not explicitly teach a primer pair of SEQ ID NOS: 3 and 4.  However, WO2010014920 teaches familiar LINE-1 primers of SEQ ID NOS: 3 and 4 to assess circulating DNA quality (SEQ ID NOS: 8 and 9; paras 0096).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute familiar LINE-1 primers of the prior art for the LINE-1 primers of SINHA with a reasonable expectation of success. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over SINHA (US 2016/0186239) in view of Livak et al., Analysis of relative gene expression data using real-time quantitative PCR and the 2(-Delta Delta C(T)) Method, Methods. 2001 Dec;25(4):402-8. doi: 10.1006/meth.2001.1262. 
	It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply the DNA integrity technique of SINHA in view of Livak to well-known low-quality samples such as FFPE with a reasonable expectation of success.  
	SINHA in view of Livak teaches the DNA integrity analysis technique of claim 1 as explained above.
SINHA in view of Livak does not explicitly teach FFPE.  However, a skilled artisan would recognize this fact to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.  See MPEP § 2144.03
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute apply the DNA integrity technique of SINHA in view of Livak to well-known low-quality samples such as FFPE with a reasonable expectation of success. 
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 08/11/2022 because Applicants fails to explain how the prior art fails to teach or suggest the use of SEQ ID NOS: 3 and 4 (familiar LINE primers) to determine familiar LINE-based circulating DNA integrity.  Instead, Applicants conclude that “the amendments to claim 1, discussed above in relation to the Section 112 rejections, also address the rejections under Section 103 because the combination of Sinha and Livak fail to teach or suggest the method as currently claimed, requiring not only the specified primers, but also a control sample as recited in the claims.”  Thus, the obviousness rejections above are maintained because Applicants did not address the use of SEQ ID NOS: 3 and 4 (familiar LINE primers) to determine familiar LINE-based circulating DNA integrity, which the claims still read on.

Allowable Subject Matter
	The DNA integrity method of claim 1 using all primers of former claim 4 (SEQ ID NOS: 1 and 2, SEQ ID NOS: 2 and 5, SEQ ID NOS: 3 and 4) along with cell-free DNA samples and a “control sample, which has been proven previously to contain no genomic contamination” is allowable because this combination yielded improved DNA integrity analysis (as explained in the specification) and SEQ ID NOS: 1 and 2 are not known in the art.  Although SINHA (US 2016/0186239) in view of Livak et al., Analysis of relative gene expression data using real-time quantitative PCR and the 2(-Delta Delta C(T)) Method, Methods. 2001 Dec;25(4):402-8. doi: 10.1006/meth.2001.1262, in further view of WO2010014920 provides motivation to detect the same LINE-1 region as primers of instant SEQ ID NOS: 1-5 (known large LINE-1 fragment from WO2010014920 overlaps small fragment to allow measurement of short and long circulating DNAs; see Madhaven et al, Plasma DNA integrity as a biomarker for primary and metastatic breast cancer and potential marker for early diagnosis, Breast Cancer Res Treat. 2014 Jul;146(1):163-74. doi: 10.1007/s10549-014-2946-2. Epub 2014 May 17), yet the specification states that “the sensitivity is highly increased and thus less material for the analysis is required” (pg. 7), as shown in Examples 1-5 (less than 5% cfDNA in sample).

Prior Art
	The following prior art is considered pertinent: Mead et al., Circulating tumour markers can define patients with normal colons, benign polyps, and cancers, Br J Cancer. 2011 Jul 12;105(2):239-45. doi: 10.1038/bjc.2011.230. Epub 2011 Jun 28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637